Exhibit 10.20

Equillium, Inc.

FIRST AMENDMENT TO

OFFER LETTER

 

This First Amendment to Offer Letter (this “Amendment”), amending that certain
Offer Letter (the “Offer Letter”), dated June 1, 2018, by and between Equillium,
Inc. (the “Company”) and Daniel M. Bradbury (the “Executive”), is entered into
effective as of January 1, 2020.  Capitalized terms used herein which are not
defined herein shall have the definition ascribed to them in the Offer Letter.

RECITALS

Whereas, the Company and the Executive have previously entered into the Offer
Letter; and

Whereas, the Company and the Executive desire to amend the Offer Letter as set
forth herein.

AGREEMENT

Now, Therefore, in consideration of the foregoing and the promises and covenants
contained herein and in the Offer Letter, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.First Paragraph of the Offer Letter.  The reference to “Chief Executive
Officer” contained in first paragraph of the Offer Letter is hereby amended and
restated such that it shall be “Executive Chairman.”

2.Second Paragraph of the Offer Letter. The second paragraph of the Offer Letter
is hereby amended and restated in its entirety to read as follows:

“You will report to the Board of Directors. Your home office will be at our
offices located in La Jolla, California, and you may also be required to work at
other offices and locations from time to time (including, without limitation,
our offices located in South San Francisco, California) as required to perform
your job duties. You will maintain access to continued administrative support
(by Bethany Heintz). The Company may change your position, duties and work
location from time to time in its discretion.”

1

216766663 v3

--------------------------------------------------------------------------------

3.Fourth Paragraph of the Offer Letter.  The reference to “$400,000” contained
in fourth paragraph of the Offer Letter is hereby amended and restated such that
it shall be “$150,000.”

4.Fifth Paragraph of the Offer Letter.  The fifth paragraph of the Offer Letter
is hereby amended and restated in its entirety to read as follows:

“Reserved.”

5.Eighth Paragraph of the Offer Letter.  The reference to “a Deemed Liquidation
Event (as defined in the Company’s Amended and Restated Certificate of
Incorporation, as amended from time to time)” contained in eighth paragraph of
the Offer Letter is hereby amended and restated such that it shall be “the
effective date of a Change in Control (as defined in the Company’s 2018 Equity
Incentive Plan).”

6.Effect of Amendment.  Except as expressly modified by this Amendment, the
Offer Letter shall remain unmodified and in full force and effect.

7.Governing Law.  This Amendment shall be governed by the laws of the State of
California, without regard to any conflicts of law principals thereof that would
call for the application of the laws of any other jurisdiction.

8.Counterparts.  This Amendment may be executed via facsimile or electronic
(i.e., PDF) transmission and in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank]

 

2

216766663 v3

--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this First Amendment to Offer
Letter as of the date first written above.

 

 

COMPANY:

Equillium, Inc.

 

 

By:  /s/ Bruce D. Steel

 

Name: Bruce D. Steel

 

Title: President and Chief Business Officer

 

 

 

EXECUTIVE:

 

 

/s/ Daniel M. Bradbury

Daniel M. Bradbury

 

216766663 v3